Citation Nr: 1144931	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for the residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION


The Veteran had active service from April 2000 to January 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, which denied the Veteran's claim for a rating in excess of 10 percent for his service-connected residuals of a left ankle sprain. 

This case previously reached the Board in February 2011.  At that time, the Veteran's claim for an increased rating in excess of ten percent for the residuals of a left ankle sprain was remanded for further development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left ankle sprain manifest with plantar flexion at 50 degrees in November 2005, and 40 degrees in March 2011, and dorsiflexion to 14 degrees in November 2005, and 15 degrees in March 2011, and as such show no more than moderate limitation of motion of the left ankle.  The functional limitations caused by pain, flare-ups, or repetitive motion of the Veteran's left ankle does not cause the equivalent of marked interference with the motion of the joint.  

2.  The Veteran's left ankle disability also does not manifest with anklyosis, os calcis, astragalus, or malunion of the ankle, and does not interfere with his employment or require frequent hospitalization.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for the service-connected residuals of a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the agency of original jurisdiction (AOJ) to the Veteran dated in October 2005 and March 2011.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim for a higher rating for his left ankle disability; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the March 2011 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date for his claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).

The Board notes that the claim on appeal is one for an increased rating for the residuals of a left ankle sprain, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) vacated this portion of the Court's decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the requirements for an increased rating for his residuals of a left ankle sprain in the October 2005 and March 2011 notice letters.  Furthermore, the Veteran has submitted statements to VA that show that he and his representative are clearly aware of the general criteria for proving a claim for an increased rating for his left ankle.  See the Veteran's May 2007 substantive appeal (VA Form 9); see also the Veteran's representative's August 2007 statement, and December 2010 and September 2011 Informal Briefs of the Appellant in the Appealed Case (Briefs).  Finally, the December 2005 rating decision, the February 2007 statement of the case (SOC), and the May and September 2007, and August 2011 supplemental SOCs (SSOCs) have all provided the Veteran with a review of the specific criteria which had been used to assign a disability rating for his residuals of a left ankle sprain.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim and to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

Concerning the timing of his VCAA notice, the Board sees the AOJ did not provide the Veteran all necessary Dingess-compliant VCAA notice prior to initially adjudicating his claim in December 2005, the preferred sequence.  However, in Pelegrini II, the Court clarified that in these situations the VA does not have to vitiate that initial decision and start the whole adjudicatory process anew, as if that decision was never made.  Rather, the VA need only ensure that the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claim, such that the intended purpose of the notice is not frustrated and he is still provided proper due process.  Id. 120.  In other words, he must be given an opportunity to participate effectively in the processing of his claim.  The Federal Circuit Court has held that a SOC or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending corrective VCAA notice letter in March 2010 by readjudicating the case by way of the August 2011 SSOC.  Therefore, since the VA cured the timing error and because the Veteran did not challenge the sufficiency of the notice, the Board finds that the VA complied with its duty to notify.  In essence, the timing defect in the notices has been rectified by the latter readjudication.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of his VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured VA medical treatment records and two VA medical examinations regarding the severity of his residuals of a left ankle sprain residuals.  The Veteran has submitted statements and private treatment records.  The Veteran has not provided authorization for VA to obtain any additional private medical records that might further support his claim, nor has he indicated that such records exist.  

The Board is also satisfied as to substantial compliance with its February 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court recently clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board finds that in the present case, there was substantial compliance with the Board's February 2011 remand. 

First, the AOJ was to provide the Veteran with complete Dingess-compliant notice.  This was accomplished in March 2011.  Second, the Veteran was to be provided with a current VA orthopedic examination.  This was provided to the Veteran in March 2011.  The Board requested that the examiner provide a thorough set of range of motion tests, including noting any relevant pain induced limitation of motion.  The examiner also was to provide an opinion regarding flare-ups and/or repeated movement of the left ankle, as well as any functional effects of the Veteran's disability on his employment and daily living.  The Board further notes that, in general, the duty of VA to provide a VA medical examination extends to examinations regarding claims for a higher rating.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  As such, both the January 2004 and March 2011 VA orthopedic examiners provided full set of range of motion tests.  The examiners also reviewed the functional effects of pain on the range of motion, as well as effects of his disability on his employment and daily living.  Finally, both examiners addressed the effects of flare-ups and repetitive motion tests of the joint.  Therefore, the Veteran has been provided with complete VA orthopedic examinations regarding the nature and severity of his service-connected left ankle.  

Finally, the AOJ was to readjudicate the Veteran's claim, which was accomplished through the August 2011 SSOC.  As such, the remand directives have been complied with and no further development in terms of obtaining medical records, examinations, or opinions, is necessary.  38 U.S.C.A. § 5103.

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his left ankle disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The claim currently on appeal arises from a claim for an increased rating received by the AOJ in August 2005.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when the Veteran's service-connected disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, August 2004 until the VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Analysis - A Rating in Excess of 10 Percent for the Veteran's Service-Connected Residuals of a Left Ankle Sprain

The Veteran was granted service connection for the residuals of a left ankle sprain in a July 2001 decision.  A February 2004 rating decision granted him an increased rating of 10 percent disabled under Diagnostic Code 5271 (for limitation of motion of the ankle).  38 C.F.R. § 4.71a.  The Veteran currently seeks a rating in excess of 10 percent.    

Other Diagnostic Codes for ankle disabilities that provide a rating greater than 10 percent are not more appropriate in this case because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71(a), Diagnostic Code 5270 (anklylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or atragalus), and Diagnostic Code 5274 (atragalectomy).  There is no evidence in the record of any of these factors affecting the Veteran's left ankle and therefore these codes are not appropriate for application in this case.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Furthermore, the Board notes that the x-rays conducted in June 2004, August 2005, November 2005, December 2008, January 2009, and March 2011, and the April 2007 magnetic resonance imaging (MRI), have not found any evidence of arthritis.  As such, it is not appropriate to evaluate the Veteran's left ankle under Diagnostic Code 5010, which directs that a rating for arthritis requires x-ray confirmation.  38 C.F.R. §§ 4.59, 4.71a.  It follows that the Board will evaluate his disability under Diagnostic Code 5271 for limitation of motion, to determine if he is entitled to a higher rating.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.  The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  However, normal range of motion in the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II. 

At the time of the November 2005 VA orthopedic examination, the Veteran's range of motion of the left ankle joint was indicated as being 14 degrees of dorsiflexion and 50 degrees of plantar flexion, actively and passively.  Both ranges ended with pain at the fullest extension, and the examiner noted that no additional range of motion was lost due to repetition of motion.  The Veteran was provided with a second VA orthopedic examination in March 2011.  At that time, the examiner noted that the Veteran had an active range of motion of the left ankle of 15 degrees of dorsiflexion with plantar flexion to 40 degrees.  Again, the examiner noted that there was no additional range of motion upon repetitive motion of the joint.  As such, these VA medical examinations show at worst a moderate limitation of motion for this period, such that he is appropriately rated at 10 percent.

The Board notes that in January 17, 2004, a VA medical treatment record noted that the Veteran was indicated as experiencing swelling and pain with a "markedly" limited range of motion due to pain due to "stepping in a hole" while walking in his yard.  An x-ray conducted at the time found no obvious fracture or dislocation.  The Veteran was told to return if his ankle did not improve.  Four days later, on June 21, 2004, the Veteran returned reporting that his ankle was still hurting and getting worse.  However, examination of his ankle found that he had recuperated full range of motion "with encouragement."  The Veteran was indicated as stable and discharged.  The Veteran did not return for further treatment until August 2005, at which time he returned to the emergency room after another incident wherein he "turned" his ankle in his yard.  At that time, the Veteran was noted as manifesting with "no apparent swelling," and "[f]ull range of motion."  An x-ray conducted later that same month found that the ankle mortise appeared to be intact and there was "no evidence of [a] fracture, subluxation, or other acute pathology."  

The Board notes that the June 2004 emergency room treatment record indicated that the Veteran experienced an abbreviated instance of elevated continuity of symptomatology during the appeal period.  As the above evidence makes clear, the increased symptoms of shown on June 17, 2004, are indicated by the treating physician as the result of an acute aggravation of the Veteran's disability due to a nonservice-connected injury (i.e., the sprain due to stepping into a hole), which is unrelated to his service-connected disability.  See Colvin v. Derwinski, 1. Vet. App. 171, 175 (1991) (the Board is prohibited from providing medical determinations); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (the basis for any inference resulting in a medical determination must be cited).  In reaching this conclusion, the Board is not reaching an impermissible medical inference, but interpreting the statements of the June 17 and June 21, 2004, physician's reports insofar as these are relevant to his service-connected left ankle disability required by 38 C.F.R. § 4.2.  Therefore, the June 2004 records indicate that the Veteran experienced a temporary aggravation due to a nonservice-connected injury that resolved in a full range of motion by June 21, 2004.  The Board notes that the Veteran is not entitled to increased compensation for the temporary aggravation of his service-connected disability by a nonservice-connected separate injury.  See, e.g., Johnston v. Brown, 10 Vet. App. 80, 85-86 (1997) (compensation is not available for a nonservice-connected disability that affects or aggravates a service-connected disability).  

Even so, the period of "marked" limitation of the range of motion resolved within four days to a full range of motion.  The Board notes that when it is not possible to separate the effects of the service-connected condition versus a non-service-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).  As such, the Board will treat the June 17, 2004, physician's report of marked limitation of motion as an evaluation of the Veteran's disability level that cannot be separated from the Veteran's service-connected disability.  As such, the June 17, 2004, VA medical treatment record observes of a single instance of treatment after an injury at the Veteran's home.  This treatment was provided by a physician who was not attempting to provide a comprehensive review of the Veteran's disability level caused by his left ankle.  Furthermore, this instance of temporary aggravation in an increasing restriction of the Veteran's left ankle range of motion is clearly indicated as having resolved within four days.  

Therefore, the June 17, 2004 VA medical treatment record simply does not accurately reflect the Veteran's disability level for rating purposes.  See 38 C.F.R. § 4.2 (it is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture).  In reconciling the June 17, 2004 VA medical treatment record with the entire history of the Veteran's left ankle, this single indication of marked limitation of motion for an exceptionally abbreviated period does not show that the Veteran merited a higher rating for this temporary increased symptomatology during the appeal period to allow for a higher rating under application of Diagnostic Code 5271.  

Furthermore, although the remaining VA medical treatment records contain some evidence of aggravation of the Veteran's left ankle disability by subsequent new injuries separate from the Veteran's service-connected left ankle disability, the treating physicians and the November 2005 and March 2011 VA orthopedic examiners did not attempt to separate the symptoms due to his service-connected left ankle and the nonservice-connected multiple injuries to his left ankle evident in the record.  Therefore, under the law articulated by the Court in Mitleider, supra, the Board will consider the Veteran's history of treatment for various left ankle complaints as evidence relevant to his service-connected left ankle disability.  Simply put, the Board will not attempt to separate of the effects of his service-connected disability and the subsequent injuries that are unrelated to his service.  

Therefore, the Board turns to a review the records of functional loss regarding the Veteran's left ankle disability.  Here, again, the Board notes that the Veteran experienced pain and swelling in June 2004 and pain in August 2005.  Subsequently, at the time of his November 2005 VA orthopedic examination, the examiner noted that the Veteran reported pain on a daily basis of a 6-7 out of a 10-point scale with associated swelling.  However, the Veteran reported that he was not taking any medications.  The Veteran also reported flare-ups of pain to as high as a nine lasting from 3-4 hours, which were precipitated by overexertion and relieved by ice and rest.  The Veteran reported use of an elastic brace, and that he could not work out as he would like.  Upon examination, the examiner noted swelling and pain, but no additional limitation of motion due to repetition of motion of the joint, and no varus or valgus angulation, nor was there unusual callus formation.  The examiner also noted mild shoe wear on the right lateral edge, but a normal gait.  The x-ray evidence was normal but for a "calcaneal spur projected posteriorly."

A March 2007 VA medical treatment record noted that the Veteran was continuing to experience pain and swelling, treated by over-the-counter medication.  An April 2007 MRI study found that his left ankle showed no fracture or edema and the medical and ligamentous complexes were intact.  In May 2007, the Veteran received further treatment for pain, and was noted to have pain to the CFL (calcaneofibular ligament), anterior ankle, and along the distal fibula with positive anterior drawer, and limited eversion and inversion.  However, he was negative for pain to the ATFL (anterior talofibular ligament).  The Achilles, flexor, and extensor tendons were also normal and without tendonitis, and the plantar fascia, tarsal tunnel, and sinus tarsi were all normal.  The reviewing physician concluded that the Veteran's left ankle was normal.  

An August 2007 VA medical treatment record noted that the Veteran continued to experience pain which was "pretty much constant" and aggravated by walking, and that his treatments had been of little benefit.  The Veteran reported that after walking about a half a mile the pain would get intense, and sometimes it would wake him up at night.  The Veteran indicated that the pain was helped by taking hot baths and drinking alcohol, and that Motrin helped the swelling.  Upon examination, the Veteran was indicated as walking without a limp, but with bilateral flat feet, and there was no evidence of swelling.  The examiner did note tenderness over the anterolateral aspect of the left malleolus with good strength in his peroneal tendons with no evidence of subluxation.  There remained some discomfort aggravated by dorsiflexion of the ankle.  The examiner noted a range of motion of the left ankle of 0-45 degrees; however, the planes of motion were not specified.

A February 2008 VA medical treatment record noted that the Veteran presented to the emergency room (ER) on that day with increased pain and some swelling.  From later that month, a VA medical treatment record noted that the Veteran was experiencing continued pain and that his left anklebone spur was not contributing to his pain.  A VA medical treatment record from April 2008 noted that the Veteran complained of pain like an ice pick in his ankle.  A May 2008 VA medical treatment record recorded continued pain varying from 5 to 10 on a 10 point scale, and when at its worst the Veteran would take hydrocodone medication.  The physician noted that conservative management had not proven effective, and the Veteran had refused local steroid injections.  The Veteran had increased pain with tenderness over the extensor bravis muscle mass "just anterioinferior to the lateral malleolus."  Placing the muscle in active contraction increased the pain with tenderness upon palpitation.  The Veteran also reported greater pain with inversion more than eversion of the joint.  He also had increased pain on standing on his toes.  However, extension and flexion of the joint were pain free, and the Veteran was able to stand on his heels without pain.

In June 2008, the Veteran indicated that he had twisted and re-injured his ankle on a rock, and requested more pain medication.  In July 2008, the Veteran indicated continued pain and swelling after prolonged standing.  Later the same month, the Veteran reported continued pain and difficulty standing and indicated worry about his left ankle affecting his job performance.  In December 2008, a VA medical treatment record shows that the Veteran reported three days of left foot pain, unbearable while walking bare-footed, but tolerable with shoes.  Upon examination, the Veteran's left foot was "mildly reddened" on the lateral aspect and had mild to moderate tenderness, although the range of motion was normal.  In January 2009, the Veteran again reported twisting his ankle again and requested more pain medication.  The examiner noted pain to certain ligaments, the anterior ankle, along the distal fibula, and to the lisfranc joint, but negative anterior drawer test.  An x-ray and MRI review was negative.  The Veteran was provided with a left ankle brace, 

In April 2009, the Veteran indicated that he was barely able to ambulate due to ice pick like pain, and indicated that he had been told that he was experiencing arthritis.  He was ultimately provided with crutches and a brace.  In May 2010, the Veteran again presented with left ankle pain, indicating that his pain had gotten worse in the last four days.  The Veteran indicated that he had great difficulty ambulating.  An examination indicated some mild swelling.  He was treated with pain medication.  In August 2010 at emergency treatment, the Veteran indicated that he was required to stand at work and requested pain medication.

In March 2011, the Veteran was provided with a second VA orthopedic examination.  At that time, the examiner noted symptoms related to the left ankle of pain, giving way, stiffness, weakness, decreased speed of the joint in motion, as well as warmth and swelling, and one episode of effusion.  However, there was no deformity, instability, incoordination, or episodes of dislocation, subluxation, or locking.  The examiner noted that the Veteran reported being able to stand for 15-30 minutes, and able to walk for one quarter of a mile.  The Veteran's gait was indicated as being antalgic (indicative of pain), but there was no other evidence of abnormal weight bearing.  The joint was painful at rest, and the Veteran exhibited guarding at movement.  The examiner noted that there was no instability, tendon abnormality, or angulation.  However, the Veteran did experience pain with active motion, and after repetitive motion of the joint, although this did not further limit the motion of the joint.  The x-ray report was found to be normal.

Finally, the examiner reviewed the effects of the Veteran's disability on his employment and daily living.  The Veteran was noted as being unemployed, although this was indicated as being due to a back injury.  The examiner noted significant effects of the Veteran's disability due to pain including mild effects on his ability to perform chores, exercise, and recreate, with moderate effects on his ability to participate in sports.  However, there were no effects on the Veteran's abilities regarding travel, feeding, bathing, dressing, toileting, grooming, or driving.

As such, the Board notes a considerable treatment history of pain, with periodic exacerbations.  A number of times, the Veteran has reported increased pain and difficulty walking after reinjuring the left ankle joint.  However, the Board notes that a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In this regard, the Veteran's left ankle was reviewed by the VA orthopedic examinations who found no additional limitation of the range of motion due to repetitive motion or increased pain or other functional limitations, nor did the VA medical treatment records show functional loss equivalent to marked limitation of the Veteran's range of motion.  Therefore, despite his ongoing relevant treatment and symptoms, the evidence does not show that the Veteran has experienced the functional equivalent of marked interference with the motion of the left ankle joint to allow the Board to assign a rating evaluation in excess of 10 percent under Diagnostic Code 5271 for his service-connected residuals of a left ankle sprain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In summary, the Board concludes that the preponderance of the evidence does not support a rating in excess of 10 percent for the Veteran's service-connected residuals of an in-service left ankle injury.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Analysis - Staged Rating for the Veteran's Residuals of a Left Ankle Sprain

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 510, the Board has considered whether a staged rating is appropriate.  However, in the present case, the Board finds the Veteran's symptoms have generally remained within the range of the disability rating currently assigned for the appeal period, such that a staged rating is inappropriate.

Extraschedular Rating for Veteran's Residuals of a Left Ankle Sprain

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's level of functional impairment shown in the record caused by his residuals of a left ankle sprain are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede, arguendo, that the rating criteria do not address all of the effects of the Veteran's service-connected residuals of a left ankle sprain, the evidence does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  In particular, there is no evidence that the Veteran's left ankle disability causes interference with his employment.  In fact, the March 2011 VA orthopedic examination noted that while the Veteran had lost his previous employment, this was indicated as being due to a back injury and unrelated to his service-connected left ankle.  As such, there is no evidence that the Veteran's residuals of an in-service left ankle sprain have resulted in any time lost from work during the appeal period.  Finally, the evidence of record indicates that all of the Veteran's treatment for his residuals of a left ankle sprain has been on an outpatient basis, with no evidence of inpatient treatment.  Therefore, the evidence of record simply does not warrant an extraschedular rating.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

A disability rating in excess of 10 percent for the Veteran's residuals of a left ankle sprain is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


